Citation Nr: 0726239	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to August 
1974.  He died in March 1992.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In April 2007, the appellant 
failed to show for her video hearing.

Initially, the Board notes that a July 1995 rating decision 
previously denied a claim for service connection for the 
cause of the veteran's death.  This decision is final.  
38 U.S.C.A. § 7105 (West 2002).  As a result, the current 
claim may be considered on the merits only if new and 
material evidence has been submitted since that time.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


FINDINGS OF FACT

1.  A July 1995 RO decision denied entitlement to service 
connection for the cause of the veteran's death and that 
decision is final.

2.  Evidence received since the July 1995 RO denial is 
essentially cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The claimant 
must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and, in some 
cases, obtaining a VA medical opinion.  38 U.S.C.A. § 5103A. 
 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2004, prior 
to the appealed from rating decision, along with the 
subsequent notices provided in March 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  Moreover, the notice 
provided in March 2007 provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the claim on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all service medical records and all service 
personnel records as well as all identified postservice 
medical records including all of the veteran's records from 
San Jose Medical Center and the Naval Medical Center in 
Oakland, California.  Moreover, adjudication of the claim may 
go forward without a VA medical opinion because no right to 
an opinion attaches where, as will be more fully explained 
below, the claimant has not submitted new and material 
evidence to reopen her claim and the first complaints, 
diagnoses, or treatment for the disability that caused the 
veteran death do not appear in the record until almost twenty 
years after his separation from military service.  
38 U.S.C.A. § 5103A.  

As to the United States Court of Appeals for Veterans Claims 
(Court) holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding the type of notice claimants must be provided when 
making an application to reopen a previously denied claim and 
the Court's recent holding in Hupp v. Nicholson, No. 03-1668 
(U.S. Vet. App. July 18, 2007), the Board finds that 
adjudication of the claim to reopen may go forward because 
the November 2004 correspondence provided the claimant with 
notice of, among other things, what elements were required to 
establish entitlement to service connection for the cause of 
the veteran's death and the veteran was not service connected 
for any disability during his lifetime.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the claimant, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claim to Reopen

The appellant contends that the fever of unknown origins that 
led to the liver biopsy that resulted in the veteran's death 
was caused by the veteran's exposure to radiation while 
serving on the U.S.S. Enrico in the Bikini Atoll in July 1956 
during Operation REDWING.  It is requested that the veteran 
be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the July 1995 RO decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in July 1995 consisted of service medical 
records and service personnel records as well as the 
veteran's post-service medical records from San Jose Medical 
Center and the Naval Medical Center in Oakland, California.  
The record also included a copy of the veteran's death 
certificate and the amended death certificate. 

The service medical records, including examinations dated in 
December 1953, March 1960, January 1966, January 1972, 
February 1974, and July 1974, were negative for complaints, 
diagnoses, or treatment related to fever and/or illnesses 
except for August 1958 and November 1962 treatment records 
that showed the veteran's treatment for the flu.

As to the service personnel records, they show the veteran 
served, on among other ships, the U.S.S. Caliente from March 
1956 to November 1957 and the U.S.S. Caliente arrived in the 
Bikini Atoll for participation in Operation REDWING in July 
1956. 

The post-service treatment records from San Jose Medical 
Center, dated in February 1992, show the veteran's 
hospitalization and treatment for malaria which diagnosis, 
upon his discharge to he Naval Medical Center in Oakland, 
California, was changed to fever of unknown origin because 
laboratory studies failed to disclose any plasmodium 
organisms.  The hospitalization records also noted that the 
veteran had no significant past medical history except for a 
recent urinary tract infection.  They also reported that his 
problems with fever, chills, and night-sweats started 
approximately four to five weeks prior to this 
hospitalization.

The post-service treatment records from the Naval Medical 
Center in Oakland, California, dated in March 1992, show the 
veteran's hospitalization and treatment for a fever of 
unknown origin.  These records also show the veteran's 
complaints, diagnoses, and/or treatment following March 1992 
bone marrow and liver biopsies, a paracentesis, and an 
exploratory laparatomy and the resulting liver laceration.  
The bone marrow sample was diagnosed as slightly 
hypercellular and the liver samples were diagnosed as mild 
portal inflammation and increase in iron stores.  

The Certificate of Death and the amended Certificate of Death 
showed that the immediate cause of the veteran's death in 
March 1992 at the Naval Medical Center in Oakland, California 
was hemorrhagic shock due to a liver laceration from a biopsy 
conducted to diagnosis a fever of unknown origin. 

Evidence received since the July 1995 RO denial consists of 
the appellant's written statements to the RO that the fever 
of unknown origins that led to the liver biopsy that resulted 
in the veteran's death was caused by the veteran's exposure 
to ionizing radiation while serving on the U.S.S. Enrico in 
the Bikini Atoll in July 1956 during Operation REDWING.  

As to the statements by the claimant, lay persons like the 
claimant are not competent to offer opinions regarding such 
medical questions as the etiology of a claimed disorder.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, 
these statements are not competent medical evidence showing 
that the disease that led to the veteran death was related to 
his military service.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2006).  Therefore, these statements tend 
to prove nothing that was not previously shown.  That the 
claimant continues to claim that the disease that caused the 
veteran's death was caused by his military service is not new 
evidence within the context of 38 C.F.R. § 3.156.  

As to the claimant's new theory of entitlement, i.e., the 
disease that caused the veteran's death was caused by his in-
service exposure to ionizing radiation during Operation 
REDWING, the Board acknowledges that service personnel 
records do in fact document the fact that the veteran 
participated in Operation REDWING in July 1956.  Also see 
38 C.F.R. § 3.309(d).  

However, the record on appeal at the time of the earlier July 
1995 rating decision contained these service personnel 
records which established his participation in Operation 
REDWING.  Likewise, the regulations governing radiogenic 
diseases found at 38 C.F.R. § 3.309(d) and 3.311 (2006) were 
in existence at the time of the prior final July 1995 rating 
decision.  Moreover, the record continues to be negative for 
a diagnosis of one of the specifically enumerated radiogenic 
disease listed at 38 C.F.R. § 3.309(d) and 3.311.  
Furthermore, the record continues to be negative for 
competent medical evidence showing that the disease the led 
to the veteran death was related to his military service.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Combee v. Brown, 34 
F.3d 1039, 1043-5 (Fed. Cir. 1994).  Therefore, the newly 
received theory of entitlement proves nothing that was not 
previously shown. 

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.

Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


